Case 2:18-cV-01310-I\/|RH Document 54 Filed 12/04/18 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL FLOOD, JR. and ALECIA FLOOD,
individually and as Parents and Natural
Guardians of T.F., a niinor,

Plaintiffs,
vs.

GEORGE VILLEGAS, JR. and PAM
VILLEGAS, individually and as Parents and
Natural Guardians of MEGAN VILLEGAS,
DAVID and CHRISTY SHERK, individually
and as Parents and Natural Guardians of K.S.,

a minor, DAVlD and CHRISTINE SEAl\/[AN,
individually and as Parents and Natural
Guardians of C.S., a niinor, CRIS and
KlMBERLY SALANCY, individually and as
Parents and Natural Guardians of E.S., a minor,
DAVID and LYNN REINA, individually and as
Parents and Natural Guardians of H.R., a minor,
SENECA VALLEY SCHOOL DISTRICT,
BUTLER COUNTY DISTRICT
ATTORNEY’S OFFlCE and BUTLER
COUNTY, PENNSYLVANIA,

Defendants.

MINOR DEFENDANT E.S.’S MOTION TO AI)OPT BY REFERENCE THE MOTIONS

Civil Action No. 2118-cv-l3lO-MRH

HONORABLE l\/[ARK R. HORNAK

TO DISMISS COUNT I OF COMPLAINT FILED ON BEHALF OF DEFEN])ANT
MEGHAN VILLEGAS AND DEFENDANT C.S.

AND NOW, comes the Defendant, E.S., a minor (“Moving Defendant”), through her

undersigned counsel, and respectfully submits the following l\/lotion to Adopt by Reference the

Motions to Disniiss Count I of Coinplaint Filed on Behalf of Defendant Meglian Villegas and

Defendant C.S., pursuant to Rule lO(c) of the Federal Rules of Civil Procedure, stating as

folloWs:

Case 2:18-cV-01310-I\/|RH Document 54 Filed 12/04/18 Page 2 of 4

1. On December 3, 2018, Defendant E.S., a minor, filed a Motion to Dismiss
Pursuant to F.R.C.P. l2(b)(6) seeking to dismiss Counts 111 f X of Plaintiffs’ Complaint.
(Document 38). Defendant E.S., a minor, hereby incorporates by reference the factual averments
set forth in her Motion to Dismiss (Document 38).

2. On December 3, 2018, Defendant C.S., a minor, filed a Motion to Dismiss Minor
Defendant C.S./Joinder in F.R.C.P. 12 (b)(6) Motion to Dismiss of Minor Defendant E.S.
seeking to dismiss Count l and Ill f X of Plaintiffs’ Complaint. (Document 42).

3. Pursuant to Rule 10(c), Defendant E.S., a minor, joins in the Motion to Dismiss
filed by Defendant C.S., a minor, With respect to Count l of the Complaint, as set forth more
fully in Defendant C.S. ’s Motion at paragraphs 45 -54. (Document 42).

4. On December 4, 2018, Defendant Meghan Villegas filed a Motion to Dismiss
Under Rule 12 (b)(6) seeking to dismiss Count 1 and 111 - X of Plaintiffs’ Complaint.
(Document 49).

5. Pursuant to Rule 10(c), Defendant E.S., a minor, joins in the Motion to Dismiss
filed by Defendant Meghan Villegas With respect to Count 1 of the Complaint, as set forth more
fully in Defendant Meghan Villegas’ Motion at paragraphs 15-16 and 37-41. (Document 49).

6. Further, Defendant E.S., a minor, asserts that the Plaintiffs’ claims for Negligence
are barred by the application of the defense of absolute privilege and adopts the argument as to
absolute privilege set forth in her Brief in Support of Motion to Dismiss at paragraphs 18-24.
(Document 38).

WHEREFORE, the Defendant, E.S., a minor, respectfully requests that this Honorable
Court dismiss in its entirety Count l Negligence under F.R.C.P. l2(b)(6) for failing to state a

claim upon Which relief can be granted

Case 2:18-cV-01310-I\/|RH Document 54 Filed 12/04/18 Page 3 of 4

Respectfully submitted,

ClPRlANl & WERNER,P.C.

 

 

/s/Jemiz`ferM Swz`smk /S/S. Michael Sfreib

Jennifer l\/[. Swistak, Esquire S. Michael Streib, Esquire
PA l.D. No. 75959 PA I.D. No. 30376

650 Washington Road ~ Suite 700 300 Oxford Drive - Suite 75
Pittsburgh, PA 15222 Pittsburgh, PA 15146

(412) 563-2500 (412) 566-1090
jswistakgch-Wlavv.com smstreiblawtinn@lnnbn.com

 

Counsel for Defendant, E.S., a minor

Date: December 4, 2018

Case 2:18-cV-01310-I\/|RH Document 54 Filed 12/04/18 Page 4 of 4

CERTIFICATE OF COIVIPLIANCE
Counsel for Moving Defendant hereby certifies that prior to filing this l\/[otion, counsel
confen'ed in good faith With counsel for Plaintiffs and counsel for the other parties regarding
their position as to the relief sought Counsel for Moving Defendant and counsel for Plaintiffs
Were unable to reach agreement

Respectfully submitted,

CIPRIANI & WERNER,P.C.

 

 

/S/Je)mfferM Swfstak /S/S. Mi`Ch‘ael Streib

Jennifer 1\/1. vaistak, Esquire S. Michael Streib, Esquire
PA 1.D. No. 75959 PA 1.D. No. 30376

650 Washington Road - Suite 700 300 Oxford Drive - Suite 75
Pittsburgh, PA 15222 Pittsburgh, PA 15146

(412) 563-2500 (412) 566-1090
jswistak@,c-Wlaw.com smstreiblawfirm@lunbn.com

 

Counsel for Defendant, E.S., a minor

